                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION


Dale A. Smith,                                              Case No. 3:18CV622

                          Plaintiff

                 v.                                          ORDER

Commissioner of Social Security,

                          Defendant


       This is a Social Security case in which the plaintiff, Dale Smith, appeals the

Commissioner’s decision denying his application for benefits.

       Pending is Magistrate Judge Ruiz’s Report and Recommendation (Doc. 14), which

recommends that I affirm the Commissioner’s decision. The Magistrate Judge advised that any

objections to the R&R were due within fourteen days, but that deadline has passed without an

objection from Smith. Accordingly, I conclude that Smith has forfeited his right to de novo

review. Amison v. Legg, 2015 WL 853526, *1 (N.D. Ohio) (Lioi, J.).

       It is, therefore

       ORDERED THAT:

       1. The Magistrate Judge’s Report and Recommendation (Doc. 14) be, and the same

hereby is, adopted as the order of the court; and

       2. The Commissioner’s decision be, and the same hereby is, affirmed.

       So ordered.

                                              /s/ James G. Carr
                                              Sr. U.S. District Judge




                                                    1
